203 S.E.2d 51 (1974)
285 N.C. 64
Appeal of FORSYTH COUNTY, North Carolina from an action and final decision of the State Board of Assessment relating to the 1972 ad valorem taxes on certain tobacco inventory of R. J. Reynolds Tobacco Company.
No. 13.
Supreme Court of North Carolina.
March 13, 1974.
*54 P. Eugene Price, Jr. and Chester C. Davis, Winston-Salem, for appellant.
*55 Hudson, Petree, Stockton, Stockton & Robinson by William F. Maready, Winston-Salem, for appellee.
HIGGINS, Justice.
The parties agree that the resolution of this controversy depends upon the interpretation of G.S. § 105-277(a) (1971). The act provides: "Agricultural Products in Storage.Any agricultural product held in North Carolina by any manufacturer or processor for manufacturing or processing, which agricultural product is of such nature as customarily to require storage and processing for periods of more than one year in order to age or condition such product for manufacture, is hereby classified as a special class of property under authority of Sec. 2(2), Article V of the Constitution." The parties conceded that tobacco qualifies as an agricultural product and it is of such character as requires storage and processing for periods of more than one year; and that R. J. Reynolds Tobacco Company is a manufacturer and processor. The County has contended that the tobacco loses its preferred character for tax purposes when it is removed from the shed where the hogsheads were stored during the early part of the aging process. The taxpayer contends it retains its preferred status during the time it is held in North Carolina by a manufacturer or processor for manufacturing or processing.
In Chapter 806, Session Laws of 1971, the General Assembly rewrote the North Carolina Machinery Act of 1971. § 105-277 is here quoted in material part:

"Property classified for taxation at reduced rate.(a) Agricultural Products in Storage.Any agricultural product held in North Carolina by any manufacturer or processor for manufacturing or processing, which agricultural product is of such nature as customarily to require storage and processing for periods of more than one year in order to age or condition such product for manufacture, is hereby classified as a special class of property under authority of Sec. 2(2), Article V of the Constitution. Such agricultural products so classified shall be taxed uniformly as a class in each local taxing unit at sixty per cent (60%) of the rate levied for all purposes upon real estate and other tangible personal property by said taxing unit in which such agricultural product is listed for taxation."
The taxing authorities of Forsyth County contend that subtitle "(a) Agricultural Products in Storage" controls and that the tobacco becomes taxable at the moment it leaves the latticed shed where the hogsheads had been stored. Such is not the meaning of the body of subsection (a). The subsection covers "any agricultural product held in North Carolina by any manufacturer or processor for manufacturing or processing" (emphasis added) provided the product is of the nature as to require storage in order to assist in the aging and conditioning for its ultimate use.
Assuming the headnote "(a) Agriculture Products in Storage" was inserted by the General Assembly and not by a compiler, nevertheless the body of the statute provides that the product be held for manufacturing and processing.
The law is clear that captions of a statute cannot control when the text is clear. In re Chisholm's Will, 176 N.C. 211, 96 S.E. 1031. Especially is this true if the headnote is the work of a compiler. In Dunn v. Dunn, 199 N.C. 535, 155 S.E. 165, Chief Justice Stacy stated the rule: "Where the meaning of a statute is doubtful, its title may be called in aid of construction. . .; but the caption will not be permitted to control when the meaning of the text is clear. . . . Especially is this true where the headings of sections have been prepared by compilers and not by the Legislature itself."
The County argues that when a product is removed from storage and enters the manufacturing process, it is no *56 longer an agricultural product. The evidence taken before the State Board discloses that the processing begins when the farmer removes the tobacco from the field into his barn for curing, and continues through the many steps and stages described by Mr. Thompson. Attention is called to that part of the evidence which requires different periods and places of storage after removal from the hogsheads until finally the leaf is shredded and placed in the hopper to be conveyed to the cigarette machines. It is still tobacco and still an agricultural product until it comes out of the cigarette machine in a sealed package with the Internal Revenue stamp affixed.
The contention that the product here involved is not an agricultural product is not supported by the record which contains this stipulation: "The property involved in this appeal consists of leaf tobacco belonging to the appellant which has been removed from the firm's storage facilities and transferred to their processing area for the purpose of being processed and manufactured into cigarettes and other tobacco products."
The evidence, the findings, and the stipulations fully support the conclusion of the State Board of Assessment and the judgment entered in the superior court by Judge Wood.
The judgment is
Affirmed.
SHARP and LAKE, JJ., did not participate in the consideration or decision of this case.